Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s Application filed on 10/23/2020 has been reviewed.
Claims 1-20 have been examined.
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7-10, 16-19, 21 and 22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 20070208498 A1 to Barker et al. (hereinafter “Barker”).
As to claim 1, Barker teaches a method for providing traffic data to a client device, the method comprising (computer implemented method in a system comprising processor and non-transitory computer readable storage medium, par. 0063): 
receiving from the client device, a request for traffic data corresponding to road segments of at least one map area, said request identifying the at least one map area (Fig. 4, par. 0064-0067, “receives a request to provide predicted information for an indicated route in a geographic area (e.g., a route indicated with a starting location, an ending location, a preferred arrival time, a preferred departure time and/or other indicated criteria for use in identifying or evaluating route options) or receives an indication of an update in relevant conditions for a geographic area”); 
determining road segment identifiers corresponding to each of the road segments of the at least one map area (Fig. 4, par. 0066, identifies any affected routes); 
determining traffic data for at least a portion of the road segment identifiers, said traffic data obtained from a traffic data source (Fig. 4, par. 0066, “If it is instead decided in step 410 that an indication of a conditions update for a geographic area has been received (e.g., an indication of a traffic incident along a particular roadway), the routine proceeds to step 450 and identifies any affected route(s) whose associated clients are known. In step 455, the routine updates route options with respect to the updated conditions for the identified routes, with the updated conditions possibly including real-time traffic data and/or updated predictions information from the Predictive Traffic Information Provider system, and with the updated route options possibly resulting in a different predicted optimal or top-ranked route option. In step 460, the routine then optionally provides updated route information to the associated clients, such as if the updated route options information would result in different client behavior. For example, the updated route information may be provided to vehicle-based clients that may be traveling on or near the affected routes, or more generally to client devices 382 that had previously been used to obtain information regarding one or more of the affected routes”); 
determining a plurality of traffic ranges based on the obtained traffic data (Fig. 4, par. 0065, plurality of traffic ranges, i.e. “The routine begins in step 405 and receives a request to provide predicted information for an indicated route in a geographic area (e.g., a route indicated with a starting location, an ending location, a preferred arrival time, a preferred departure time and/or other indicated criteria for use in identifying or evaluating route options) or receives an indication of an update in relevant conditions for a geographic area. In step 410, the route determines the type of input received, and if a request to provide route information has been received, the routine proceeds to step 415 and obtains predictions of future road conditions at one or more future times for the geographic area, such as for future times that correspond to the preferred travel time (if any). The routine may obtain this information from, for example, the Predictive Traffic Information Provider system 350 described with reference to FIG. 3, such as in an interactive manner or instead by retrieving previously generated prediction information. In step 420, the routine then analyzes route options based on the obtained predicted future road conditions information, such as to determine predicted travel times for each of the route options. The route options may include a number of alternative routes to travel from the indicated starting location (if any) to the indicated ending location (if any), such as a set of pre-determined route options or instead all route options that satisfy indicated criteria (e.g., using roads of a certain size or class, using any roads for which predicted future information is available, using all possible route options, using domain-specific heuristics to constrain the number of possible routes in order to reduce the search space, etc.). In step 425, the routine then optionally selects a predicted optimal route from the set of route options, or in some embodiments more generally ranks the route options (e.g., in a relative or absolute manner) using one or more criteria (e.g., the minimum travel time, minimum travel distance, minimum travel speed, minimum travel speed variability, maximum confidence in a route that otherwise satisfies such criteria, etc. or combinations thereof) and selects some or all of those route options.”); 
generating a subtree data structure set, each subtree data structure of the subtree data structure set corresponding to a traffic range of the plurality of traffic ranges, wherein each subtree data structure encodes road segment identifiers corresponding to the respective traffic range (Fig. 2A-2J, par. 0042-0049, subtree data structure set based on traffic data for road segments, i.e. “FIG. 2E shows a portion of an example decision tree for predicting future traffic congestion levels for road segment Segment1 at a future time of 15 minutes, and in particular illustrates a single path from the root node to possible leaf nodes, although it will be understood that in an actual decision tree numerous other paths will similarly lead to other such possible leaf nodes. In this example, the root node 240 of the illustrated decision tree corresponds to the IsSchoolDay input variable, with the path leading to node 242b being followed if it is currently a school day and with the path leading to node 242a being followed otherwise. Node 242a represents the Segment2Color-15 input variable, with possible values of the traffic congestion color (e.g., green, yellow, red, black) of road segment Segment2 fifteen minutes in the past leading to nodes 244a-d as shown.”); and 
providing the subtree data structure set to the client device (Fig. 4, par. 0065-0067, i.e. “in step 435 provides at least some of the selected route information to the client (e.g., only information for the predicted optimal or top-ranked route, information for a specified number of routes and/or all route options, etc.)”).
As to claim 7, Barker teaches the method of claim 1, wherein the determining of traffic data for at least a portion of the road segment identifiers further comprises: extracting at least one functional class parameter from the request for traffic data; and determining traffic data for road segment identifiers of road segments associated with the at least one functional class parameter (Fig. 8A, 8B, par. 0121-0132, providing traffic data based on requests, i.e. “The routine provides user interfaces and/or corresponding information to users to allow display and/or manipulation of traffic information of interest. In this example, the routine provides a user interface to a user in response to a received request from the user (e.g., via a client device operated by the user) that includes indications of desired traffic information and/or user-selectable controls for manipulating such information. In other embodiments, the routine may be performed in other manners, such as by automatically pushing or otherwise providing new or updated traffic-related information to one or more selected users and/or destination devices (e.g., registered client devices).” FIGS. 7K-7N illustrate example displays corresponding to presenting an animation of information about changing traffic conditions over a sequence of multiple successive times, such as for a user-selectable span of time. In the illustrated example, the user-selectable span of time may include current, past, and/or future times. For current or past times for which actual road traffic condition information is available, the displayed animation reflects that actual information, while for future times, the displayed animation reflects predicted and/or forecast future traffic conditions at those times. For example, at 1 PM, a user may wish to see the traffic conditions predicted for various times during that evening's commute from work (e.g., from 4 PM to 7 PM), so that the user may plan an optimal time to begin the commute. If the displayed animation indicates that the predicted traffic information for 6 PM shows relatively little congestion compared to earlier and later times, the user may decide to leave work at (or slightly before) 6 PM. As another example, at 5:30 PM, the user may wish to see both actual and predicted levels of traffic congestion for various times during that evening's commute, such as from 4:30 PM to 6:30 PM.”).
As to claim 8, Barker teaches the method of claim 1, further comprising appending time information to the subtree data structure set, said time information indicative of a validity timeframe for the traffic data (par. 0041-0049, 0088-0090, traffic data based on time, i.e. “ FIGS. 7K-7N illustrate example displays corresponding to presenting an animation of information about changing traffic conditions over a sequence of multiple successive times, such as for a user-selectable span of time. In the illustrated example, the user-selectable span of time may include current, past, and/or future times. For current or past times for which actual road traffic condition information is available, the displayed animation reflects that actual information, while for future times, the displayed animation reflects predicted and/or forecast future traffic conditions at those times. For example, at 1 PM, a user may wish to see the traffic conditions predicted for various times during that evening's commute from work (e.g., from 4 PM to 7 PM), so that the user may plan an optimal time to begin the commute. If the displayed animation indicates that the predicted traffic information for 6 PM shows relatively little congestion compared to earlier and later times, the user may decide to leave work at (or slightly before) 6 PM. As another example, at 5:30 PM, the user may wish to see both actual and predicted levels of traffic congestion for various times during that evening's commute, such as from 4:30 PM to 6:30 PM.”).
As to claim 9, Barker teaches the method of claim 1, wherein the request for traffic data comprises a map area range, a bounding box comprising map areas, or a combination thereof (Fig. 4, par. 0064-0067, geographic area).
Regarding claim 10, 16, 17, 18, is essentially the same as claim 1, 7, 8, 9, respectively, except that it sets forth the claimed invention as a system rather than a method and rejected for the same reasons as applied hereinabove. 
Regarding claim 19, 21, 22, is essentially the same as claim 1, 7, 7, except that it sets forth the claimed invention as a computer program product rather than a method and rejected for the same reasons as applied hereinabove. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 3, 5, 6, 11, 12, 14, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Barker, and further in view of U.S. Patent Application Publication No. 20160104377 A1 to French et al. (hereinafter “French”).
As to claim 2, Barker teaches the method of claim 1. Barker does not explicitly teach wherein the generating of the subtree data structure set further comprises: determining for each of the subtree data structure in the subtree data structure set, an identifier test set, the identifier test set comprising all road segment identifiers of the at least one map area that do not correspond to the traffic speed range of the subtree data structure; determining whether any of the road segment identifiers of the identifier test set satisfy the subtree data structure; and responsive to determining that a road segment identifier of the identifier test set satisfies the subtree data structure, increasing the size of the subtree data structure until there are no road segment identifiers in the identifier set that satisfy the subtree data structure as claimed.
French teaches wherein the generating of the subtree data structure set further comprises: determining for each of the subtree data structure in the subtree data structure set, an identifier test set, the identifier test set comprising all road segment identifiers of the at least one map area that do not correspond to the traffic speed range of the subtree data structure; determining whether any of the road segment identifiers of the identifier test set satisfy the subtree data structure; and responsive to determining that a road segment identifier of the identifier test set satisfies the subtree data structure, increasing the size of the subtree data structure until there are no road segment identifiers in the identifier set that satisfy the subtree data structure (par. 0925-0940, 1604-1614, subtree data structure set comprising plurality of tables (subtree), that are based on road segments of requested map MBR (Mean Bounding Rectangle. The smallest rectangle defined by two lon/lat points that fully encloses all points in a specified area), i.e. “The basic bounding-box filter, which selects only those GeoMbrs that may potentially have points within the map MBR”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Barker with the teaching of French because they are in the same field of endeavor. One of ordinary skill in the art at the time of the invention would have been motivated to do so because the teaching of French would allow Barker to facilitate “improved systems and methods for obtaining and processing accurate traffic information so that such information may be broadcast to users over a communications channel” (French, par. 0002-0005).
As to claim 3, Barker teaches the method of claim 1. Barker does not explicitly teach wherein the determining of the road segment identifiers further comprises: accessing map version agnostic information regarding each of the road segments; generating a map version agnostic identifier for each of the road segments; coding the map version agnostic identifier for each of the road segments using at least one coding function; and providing the coded map version agnostic identifier of each of the road segments as the road segment identifiers as claimed.
French teaches wherein the determining of the road segment identifiers further comprises: accessing map version agnostic information regarding each of the road segments (par. 0219, 0399-0437, 0453-0470, 0828-0835,0856-0857, 0885-0892, 2002,map version agnostic information); generating a map version agnostic identifier for each of the road segments (par. 0219, 0399-0437, 0453-0470, 0828-0835,0856-0857, 0885-0892, 2002, generating and distributing map data, including versions); coding the map version agnostic identifier for each of the road segments using at least one coding function (par. 0219, 0399-0437, 0453-0470, 0828-0835,0856-0857, 0885-0892, 2002, generating and distributing map data, including versions); and providing the coded map version agnostic identifier of each of the road segments as the road segment identifiers (par. 0219, 0399-0437, 0453-0470, 0828-0835,0856-0857, 0885-0892, 2002, generating and distributing map data, including versions).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Barker with the teaching of French because they are in the same field of endeavor. One of ordinary skill in the art at the time of the invention would have been motivated to do so because the teaching of French would allow Barker to facilitate “improved systems and methods for obtaining and processing accurate traffic information so that such information may be broadcast to users over a communications channel” (French, par. 0002-0005).
As to claim 5, Barker teaches the method of claim 1. Barker does not explicitly teach wherein determining the plurality of traffic ranges further comprises determining a number of traffic ranges based on a maximum traffic speed of the traffic data for the at least one map area and a traffic resolution parameter as claimed.
French teaches wherein determining the plurality of traffic ranges further comprises determining a number of traffic ranges based on a maximum traffic speed of the traffic data for the at least one map area and a traffic resolution parameter (par. 1105-1110, maximum speed and a traffic resolution parameter).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Barker with the teaching of French because they are in the same field of endeavor. One of ordinary skill in the art at the time of the invention would have been motivated to do so because the teaching of French would allow Barker to facilitate “improved systems and methods for obtaining and processing accurate traffic information so that such information may be broadcast to users over a communications channel” (French, par. 0002-0005).
As to claim 6, the rejection of claim 5 is hereby incorporated by reference, the combination of Barker and French teaches the method of claim 5, further comprising determining the traffic resolution parameter based on at least one functional class of the road segments of the at least one map area (French, par. 1105-1110, maximum speed on non-controlled-access highways).
Regarding claim 11, 12, 14, 15, is essentially the same as claim 2, 3, 5, 6, respectively, except that it sets forth the claimed invention as a system rather than a method and rejected for the same reasons as applied hereinabove. 
Regarding claim 20, is essentially the same as claim 2, except that it sets forth the claimed invention as a computer program product rather than a method and rejected for the same reasons as applied hereinabove. 
Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Barker, and further in view of U.S. Patent No. 10810235 B1 to Hrishlkesh Bakshi (hereinafter “Bakshi”).
As to claim 4, Barker teaches the method of claim 1. Barker does not explicitly teach wherein the subtree data structure is a prefix hash subtree or a prefix-compressed hash subtree as claimed.
Bakshi teaches wherein the subtree data structure is a prefix hash subtree or a prefix-compressed hash subtree (col. 5 ln. 55-col. 6 ln. 13, store data in prefix hash data structure, i.e. “In some embodiments, data regarding the component areas within the geocoded area and the region may be stored as a prefix hash tree or a “trie.” For example, a prefix hash tree can represent individual geocoded areas as nodes, and the component areas of individual geocoded areas can be represented as child nodes. In some embodiments, strings of characters representing the component areas themselves may be stored, rather than bit arrays, prefix hash trees, or the like”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Barker with the teaching of Bakshi because they are in the same field of endeavor. One of ordinary skill in the art at the time of the invention would have been motivated to do so because the teaching of Bakshi would allow Barker to facilitate “less network traffic and overall latency, and greater speed and overall processing efficiency. Some experiments have shown a 10× reduction in total time required to identify regions of interest, in comparison with systems that store, query, and process records for all levels of a geocode hierarchy.” (Bakshi, col. 3 ln. 15-45).
Regarding claim 13, is essentially the same as claim 4, except that it sets forth the claimed invention as a system rather than a method and rejected for the same reasons as applied hereinabove. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANHTAI V TRAN whose telephone number is (571)270-5129.  The examiner can normally be reached on Monday through Thursday from 8:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571)272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANHTAI V TRAN/Primary Examiner, Art Unit 2168